FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTOR ERNESTO ARGUETA, AKA                      No. 15-72122
Hector Argueta,
                                                 Agency No. A206-411-209
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Victor Ernesto Argueta, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s denial of asylum, withholding of removal, and

Convention Against Torture (“CAT”) relief. Our jurisdiction is governed by 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo constitutional claims and questions of law,

Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921 (9th Cir. 2007), and we review

for substantial evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We review for abuse of discretion the agency’s

particularly serious crime determination. Arbid v. Holder, 700 F.3d 379, 383 (9th

Cir. 2012). We deny in part and dismiss in part the petition for review.

      Argueta’s convictions for possession of marijuana for sale under California

Health and Safety Code § 11359 are categorically aggravated felonies under 8

U.S.C. § 1101(a)(43)(B), illicit trafficking in a controlled substance, see Roman-

Suaste v. Holder, 766 F.3d 1035, 1037 (9th Cir. 2014), which render him ineligible

for asylum, see 8 U.S.C. §§ 1158(b)(2)(A)(ii); 1158(b)(2)(B)(i).

      Argueta’s drug trafficking convictions are presumptively particularly serious

crimes, which render him ineligible for withholding of removal. See 8 U.S.C.

§ 1231(b)(3)(B)(ii); Rendon v. Mukasey, 520 F.3d 967, 976 (9th Cir. 2008) (“[A]n

aggravated felony containing a drug trafficking element is presumed to be a

particularly serious crime which would make [the applicant] ineligible for

withholding of removal.”). The agency did not abuse its discretion in determining

he has not rebutted this “extraordinarily strong presumption.” See Miguel-Miguel

v. Gonzales, 500 F.3d 941, 947 (9th Cir. 2007).


                                          2                                   15-72122
      Substantial evidence supports the agency’s denial of CAT protection

because Argueta failed to establish it is more likely than not that a government

official would consent to or acquiesce in his torture by gang members or anyone

else if he returns to El Salvador. See 8 C.F.R. § 1208.18(a)(1); see also Silaya, 524
F.3d at 1073.

      Argueta’s contention that the BIA violated due process in ignoring his

arguments on appeal is not supported by the record.

      Argueta failed to exhaust his contention that he was never advised by his

criminal defense attorneys of the immigration consequences of his convictions.

See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010). He also failed to

exhaust his challenges to the sufficiency of the record of conviction and the

agency’s aggravated felony determination. See id.

      In light of this disposition, we do not reach Argueta’s remaining contentions

regarding asylum, withholding of removal, and CAT protection.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     15-72122